Sandler, J. (concurring).
I agree with the court that factual issues are presented that preclude the granting of summary judgment dismissing the complaint. In reaching the contrary conclusion Special Term understandably relied on the opinion of the Court of Appeals in Tomassi v Town of Union (46 NY2d 91). Although there is language in that opinion that appears to support Special Term’s conclusion, I doubt that the Court of Appeals intended to establish the sweeping exemption from liability inferred by Special Term. In Tomassi, the impact of a collision between two vehicles forced the car in which plaintiffs were passengers into a storm-water drainage ditch flanking the roadway, where it hit a bank and then careened into a sluice pipe in the ditch. In addition to entering a verdict against the drivers, the jury also found in favor of the plaintiff passengers against the Town of Union on the view that the construction of the ditch in close proximity to the roadway constituted a hazard to motorists. The Court of Appeals modified and dismissed the case against the town. The opinion reveals a number of circumstances that sharply distinguish the Tomassi case from the situation presented on this appeal. The accident occurred on what the opinion described as “a lightly traveled, east-west, two-lane roadway traversing a sparsely populated section of the Town of Union in Broome County.” The irrigation ditch clearly served a valuable function. Although not detailed in the opinion, the court alluded to the fiscal practicability of relocating the ditch to avoid the remote danger inherent in its location. And, finally, the court noted that there would have been no accident had either driver “taken even minimal action to avoid the collision.” This case involves a concrete abutment not shown in the record to serve any useful purpose. It is located immediately adjacent to a heavily traveled highway. The plaintiff driver was forced off the road by another vehicle without any suggestion that he himself was negligent. Nor can it be persuasively urged that it was not reasonably foreseeable, indeed predictable, that vehicles might from time to time be forced off the road resulting in damage and injury as a result of the abutment’s placement. Under these circumstances, strikingly different from those that confronted the Court of Appeals in Tomassi, the issue of proximate cause presents a jury issue. (See Prosser, Torts [4th ed], pp 274-275; Pagan v Goldberger, 51 AD2d 508, 511-512.) Resettled order signed and filed.